Citation Nr: 1024551
Decision Date: 06/11/10	Archive Date: 07/08/10

DOCKET NO.  01-04 970	)	DATE JUN 11 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter came to the Board of Veterans Appeals (Board) from a June 2000 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the Board in March 2003; the transcript is of record.  In December 2003, the Board reopened the Veterans claim of entitlement to service connection for PTSD and remanded the case for further development.  In December 2004, the Board denied entitlement to service connection for PTSD.  The Veteran filed a timely appeal to the Court of Appeals for Veterans Claims (Court).  In a May 2006 Order, the Court vacated the December 2004 Board decision and remanded the matter to the Board for readjudication consistent with the May 2006 Joint Motion for Remand.  In October 2006, the Board remanded this matter for further development.  In May 2008, the Board denied entitlement to service connection for PTSD.  The Veteran filed a timely appeal to the Court.  In an October 2009 Order, the Court vacated the May 2008 Board decision and remanded the matter to the Board for readjudication consistent with the October 2009 Joint Motion for Remand.  

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

The Veteran did not engage in combat with the enemy and supporting evidence does not corroborate his claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Courts decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In correspondence dated March 2004 and March 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of:  information and evidence necessary to substantiate the service connection claim for PTSD; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As explained in greater detail below, the RO satisfied its duty to assist in attempting to obtain verification of the Veterans claimed stressors pursuant to the most recent Board remand.  Based upon the above, the duties to notify and assist have been met.

In light of the Boards denial of the Veterans claim, no additional disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agencys determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Criteria & Analysis

The Veteran contends that he is entitled to service connection for PTSD.  The Veteran has reported numerous stressors, which he alleges occurred during basic training.  The Veterans first fear came after leaving the reception center.  They were loaded into cattle truck trailers, destination unknown.  The trailer was packed to over capacity and he felt that he was being kidnapped, locked in, no view, and no direction.  When the trailer stopped and the door opened there was nothing but drill sergeants in the Smokey the Bear hats screaming profanity and yelling inches from his face.  They had to hold their duffle bags until they fell to the ground and then they had to empty all of the contents.  Their belongings were searched.  One trainee had a pot cigarette and two of the drill sergeants brutally beat him in front of the other trainees.

Second, the Veteran reported that he witnessed a blanket party where a group started beating a trainee to death with bed irons.  A squad leader helped to save this trainee, who subsequently went absent without leave (AWOL).

Third, the Veteran was on a road march and could not go any further.  He was trying to explain to his drill sergeant and in fear and by mistake pointed his weapon at the sergeant. A  supply sergeant named S helped him and saved him from what was to come.

Fourth, while at the grenade range a trainee dropped a live hand grenade and received a brutal beating.  The Veteran also suffered physical abuse on the rifle range.

Finally, during the seventh or eighth week of basic training there was a 20-mile march with a full pack.  He described a night of terror, the true meaning of combat and feeling of real war, with real live shooting of machine guns, the sounds of grenades and the sounds of helicopters.  After the march was over and it was dark they set camp before the real combat action began.  When he saw the tracers, he told the drill sergeant that he did not want to go through the war exercise.  He remembers there were two people standing there and a .45 automatic pointed at him.  They told him if he did not do it they would blow his head off.  He reported a Private B. and Private K. being in the group with him.  The next morning a drill sergeant stood over his tent and opened fire.  This scared him into a delirious stage.

The claims folder indicates that since approximately 1987, the Veteran has been diagnosed with various clinical disorders and has been admitted to both VA and private facilities on multiple occasions.  On review, Axis I diagnoses include, but are not limited to:  alcohol abuse and/or dependence, major depressive disorder, generalized anxiety disorder, panic disorder, schizoaffective disorder, and PTSD.  The Veteran underwent a VA examination in September 2002 and was diagnosed with generalized anxiety disorder and PTSD of moderate severity.  For purposes of this decision, the Board concedes that there is a current diagnosis of PTSD.

The September 2002 VA examination report suggests that the Veteran currently has PTSD that is related to his military service.  Specifically, the examiner indicated that the Veteran presents with many anxiety symptoms that meet criteria for two anxiety disorders that appeared to have their inception while serving in the Army.  He reported being traumatized when threatened by his sergeant when he became anxious during maneuvers and training with live ammunition.  He became noticeably distressed when asked to recall these events.  He has difficulty sleeping, hypervigilance, hyperarousal, fearfulness in crowds, and avoidance of reminders of the military.  These symptoms could be accounted for by a diagnosis of PTSD.

When seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires:  (1) medical evidence diagnosing PTSD (the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in- service stressor. 38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

As indicated, the medical evidence shows that the Veteran has been diagnosed with PTSD.  With a diagnosis of PTSD, the question before the Board now is whether the Veterans PTSD diagnosis is based upon a verified stressor.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veterans service, the veterans lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In this case, the record showed no decorations, awards or other indicia to demonstrate that the Veteran was in combat.  While the Veteran served during the Vietnam era, service records indicate that he did not serve in Vietnam and that he had no overseas service.  The Veteran does not contend that he had combat service, but rather argues that he has numerous stressors related to his combat training.  Service records confirm that the Veteran underwent combat training from July 26, 1974 to September 13, 1974.  Even assuming the Veteran participated in live fire exercises as reported, the evidence does not show that the Veteran engaged in combat with the enemy.  Therefore, his reported stressors must be verified.

Since the Veteran was not awarded the Combat Infantrymans Badge or other indicia that he engaged in combat with the enemy, his assertions of service stressors are not sufficient to establish the occurrence of such events, and instead his reported stressors must be verified.

The Veteran reported that he went AWOL right after one of his stressors.  Service personnel records indicate that he was AWOL for approximately two days in October 1974.  This was during a period of AIT (advanced individual training) and not during his initial combat training.

A review of the Veterans service treatment records is negative for any complaints related to PTSD.  A December 1976 note indicates a diagnosis of gastritis due to anxiety, but there is no indication of complaints related to alleged events during basic training.  On separation examination in July 1977, the Veterans psychiatric state was clinically evaluated as normal, and no psychiatric abnormalities were noted.

In the May 2006 Joint Remand, it was noted in December 2003 that the Board remanded this case and ordered the RO to request as much information as possible from the Veteran regarding his claimed stressors.  Regardless of the Veterans response, the remand directed the RO to review the file and prepare a summary of all claimed stressors.  The summary should have been sent by the RO to CURR (currently the U.S. Army and Joint Services Records Research Center (JSRRC)) in order to seek any information which might corroborate the Veterans alleged stressors.

The RO requested information from JSRRC in compliance with the December 2003 remand; however, the Joint Motion found that the RO incorrectly listed the time in question as in the 7th and 8th week of Basic Training, February 1974.  The Joint Remand noted that the Veteran did not enter active duty until July 1974 and therefore, the RO request did not contain the specific dates provided by the Veteran.  Thus, assistance to the Veteran in verifying the stressors was in noncompliance with the December 2003 Board remand instructions.

In October 2006, the Board remanded the case again to the RO, specifically requesting that the RO prepare a letter asking JSRRC to provide any available information that might corroborate the Veterans alleged in-service stressors.  The RO provided JSRRC with a description of the alleged stressors identified by the Veteran, to include the stressors beginning on July 26, 1974, and ending on September 13, 1974.  The RO was instructed to provide JSRRC with copies of any personnel records obtained showing service dates, duties, and units of assignment.

In May 2007, the RO issued correspondence to JSRRC in compliance with the October 2006 Board remand.  In October 2007, the RO received a response from JSRRC.  JSRRC stated that there was no information that could otherwise verify the Veterans stressors from JSRRC; however, JSRRC informed the RO that the Veteran could obtain information concerning the assault incidents at Fort Jackson, South Carolina while in training involving service members and himself during the period of June 1974 to September 1974 by writing to the Director, U.S. Army Crime Records Center, U.S. Army Criminal Investigation Command.

In November 2007, the RO issued correspondence to the U.S. Army Crime Records Center, U.S. Army Criminal Investigation Command, requesting information concerning the Veterans claims of in-service personal assault between July 15, 1974 and July 14, 1977.  In January 2008, a response was received.  It was determined that all procedures to obtain the federal records from U.S. Army Crime Records Center for this Veteran had been correctly followed.  However no documentation or other verification of any alleged stressor was found by the U.S. Army Crime Records Center.  In short, attempts at verification of the Veterans alleged stressors have not resulted in corroborating evidence.  The Veteran was informed of this finding that same month.

In sum, despite the fact that the Veteran has a current diagnosis of PTSD, service connection for PTSD is not warranted as the PTSD diagnosis cannot be deemed to be based upon a verified in-service stressor.  The RO complied with the requested development, but was unable to procure verification of the alleged in-service stressors.

The Veterans attorney argues that because VAs examiner stated that the Veteran suffers from PTSD and that this disorder appears to have its inception while the Veteran was serving in the Army, that there is clearly established a presumption of a service-connected PTSD, which is not rebutted in any way on the record and can presumably be supported by evidence contained in VAs file or U.S. Army files.

The Board finds no law supporting this argument.  The Veteran is not entitled to a presumption of service connection for PTSD based upon medical evidence.  While the medical evidence in this case supports the Veterans claim, the claimed in-service stressors must be corroborated or verified before service connection can be granted.  Further, observations of the Veteran and his mother of the Veterans mental condition before and after service are competent evidence, but do not provide corroborative evidence of an in-service stressor event.  The Veteran was unable to provide corroborative evidence of his alleged in-service stressors.  Because the diagnosis was not based upon a verified service-related event, service connection for PTSD is not warranted.

In conclusion, the evidence demonstrates that the Veteran does not have PTSD that was incurred in or aggravated by active service or that is related to service or to any corroborated incident therein.  38 C.F.R. §§ 3.303, 3.304.  As the preponderance of the evidence is against the claim, the benefit-of-the- doubt rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Subsequent to the Boards May 2008 decision pertaining to the issue of entitlement to service connection for PTSD, the Court issued its decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that a claim of service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  The Court noted that a layperson is not competent to diagnose a psychiatric disorder; therefore, any and all mental disorders eventually diagnosed during the course of a claim should be considered, even though the Veteran did not file a written claim for that disorder.

The facts of the instant case are similar to those in Clemons.  In this matter, the Board has denied entitlement to service connection for PTSD on the basis that claimed stressors have not been corroborated.  The medical evidence, however, reflects diagnoses of generalized anxiety disorder, panic disorder, major depression, chronic paranoid schizophrenia, and schizoaffective disorder.  In light of the Courts holding in Clemons, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of all of his psychiatric symptomatology, including generalized anxiety disorder, panic disorder, major depression, chronic paranoid schizophrenia, and schizoaffective disorder.

The RO should also ensure that the Veteran receives proper notice pursuant to the VCAA with regard to entitlement to service connection for an acquired psychiatric disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107; 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate his service connection claim for an acquired psychiatric disability, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should include an explanation as to the information or evidence needed to establish a disability rating and an effective date, as outlined by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his current acquired psychiatric disabilities (personality disorders are not disabilities for VA compensation purposes).  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following:

a)  Please list all acquired psychiatric disabilities (other than PTSD);

b)  For each psychiatric disability found, is it at least as likely as not (a 50 percent or higher degree of probability) that it had its clinical onset in service, or is otherwise related to active duty.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records and post-service medical records.  The examiner is advised that entitlement to service connection for PTSD has been denied and is not a part of the current claim.  

3.  After completion of the above, the RO should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
AUG 2009	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
AUG 2009 	 4597	Page 2	SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE USED


